
	

114 HR 1710 IH: Drought Resilience Investment Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1710
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. McNerney (for himself, Ms. Matsui, and Mr. Honda) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Water Resources Reform and Development Act of 2014 to provide additional financing
			 options for water infrastructure projects carried out in States in which
			 the Governor of the State has issued a state of drought emergency
			 declaration, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Drought Resilience Investment Act of 2015. 2.Financing of water infrastructure projects in States with drought declarationsSection 5028(a) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1336) is amended—
 (1)in paragraph (5) by striking No project and inserting Except as provided in paragraph (8), no project; and (2)by adding at the end the following:
				
					(8)Projects in States with drought declarations
 (A)ExemptionParagraph (5) shall not apply with respect to a project carried out in a State during any period in which the State has in effect a state of drought declaration issued by the Governor of the State.
 (B)Period of state of drought declarationFor purposes of subparagraph (A), a state of drought declaration shall remain in effect until the date on which the Governor rescinds the declaration.
 (C)Sunset dateThis paragraph shall cease to apply beginning on September 30, 2018..  